Citation Nr: 1419872	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-45 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as due to undiagnosed illness.  

3.  Entitlement to service connection for right carpal tunnel syndrome, to include as due to undiagnosed illness.  

4.  Entitlement to service connection for an ulnar nerve disability, to include as due to undiagnosed illness.  

5.  Entitlement to service connection for sleep apnea, to include as due to undiagnosed illness.  

6.  Entitlement to service connection for a right shoulder disability, to include as due to undiagnosed illness.  

7.  Entitlement to service connection for a neck disability, to include as due to undiagnosed illness.  

8.  Entitlement to service connection for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD) , to include as due to undiagnosed illness.  

9.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1984 and from January 1991 to June 1991, to include service in Southwest Asia during his second period of active duty.  He also had additional service in a Reserve component.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  


Clarification of issues on appeal

Throughout the pendency of the appeal, the RO has developed and adjudicated the Veteran's neck disability, right shoulder disability, and depression claims as applications to reopen previously-denied claims for service connection requiring the submission of new and material evidence under 38 U.S.C.A. § 5108 (West 2002).  However, although the RO adjudicated and denied these claims on prior occasions, these determinations did not become final with regard to these issues due to the November 2000 enactment of the Veterans Claims Assistance Act (the VCAA) and the VA's receipt of new and material pertinent to the issues within the appeal periods of the February 2002 and December 2002 rating decisions.  See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 2099, §7(b); VAOPGCPREC 3-2001 (Jan. 22, 2001); 38 C.F.R. § 3.156(b) (2013).  As such, these claims will be considered on the merits and are as stated on the title page.  

Also, since the Veteran initially filed a claim to establish service connection for "nervous condition" in September 1998, the record reflects several psychiatric diagnoses, to include depression and PTSD.  Although the RO has developed and adjudicated the claims for depression and PTSD separately, the Board has expanded and recharacterized the issue on appeal as stated on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim).  As the Veteran's claim is being remanded, he is not prejudiced by these actions.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In his November 2010 substantive appeal, the Veteran requested a videoconference hearing.  However, despite this request, no such hearing was scheduled, and the Veteran's claims file was transferred to the Board.  In a February 2014 statement, the Veteran's representative reiterated that the Veteran still wished to participate in a videoconference hearing conducted by a member of the Board.  As such, in view of the Veteran's unfulfilled request and to preserve his due process rights, the Board concludes that the Veteran's appeal should be remanded to permit him an opportunity to appear before the Board as per his November 2010 request.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for videoconference hearing before a Veterans Law Judge of the Board, at the next available opportunity. Notice of the scheduled hearing must be sent to the Veteran's most recent address of record.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



